Appeal from a judgment of conviction under an indictment charging burglary, and grand larceny in the first degree. A clothing store was broken into in the city of Troy, and eighty-six suits of clothes, valued at $1,800, were stolen, on July 29, 1932. On January 7,1936, the defendant was arrested and interrogated about various crimes committed in the city of Troy, all of which he denied. There is testimony that would warrant the jury in finding that the defendant admitted to the police officers, and subsequently to the assistant district attorney, that he and a companion were the persons who feloniously entered the clothing store before mentioned, and stole therefrom eighty-six suits of clothes on July 29, 1932; that the defendant admitted these facts to the police officers and to the district attorney, and that the district attorney correctly wrote down a statement of those facts at the time the defendant was taken into custody, and that the defendant read over the document and admitted the truth of the statements therein contained, but refused to sign it until he had consulted his lawyer; that there was no coercion *891used or promise made by the police or by the district attorney to induce the defendant to make a confession. Whether the defendant made the confession as testified to by the witnesses was a question of fact for the jury. The statement in writing made by the assistant district attorney of defendant’s complicity in the crime, contained a recital of no facts, except those stated by the defendant to these witnesses. The case was complete without the use of Exhibit 1, which added nothing new to the proof. The fact that the defendant did not sign the document and refused to sign it, appeared both in the document itself and in the testimony of the witnesses. The reception in evidence of Exhibit 1 was not error affecting the substantial rights of the defendant, or requiring a reversal. Judgment of conviction unanimously affirmed. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.